DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al (US2014/0151353) in view of Kochman et al (US6452138) and further in view of Meisiek (US2002/0168184).
Steinwandel et al discloses a heatable panel for an aircraft comprising a supporting level
(56), a heat generating level (18), a heat conducting level (36), heat generating level comprising
a fiber composite layer with fibers and a matrix surrounding fibers (thermoplastic resin; para. 0100) wherein fibers are conducting fibers formed as carbon fibers (para. 0063), fibers form a
closed circuit (para. 0063; 28, 29), fiber composite layer consists of individual fibers, fiber
bundles, fiber tapes, laid fiber scrims, fiber mats, woven and nonwoven fiber fabrics (18), and
power source (38, 29). Steinwandel et al does not disclose each carbon fiber individually coated with an insulated coating, a panel used in floor of an aircraft, carbon fibers with an electrically insulating coating, heat conducting level is titanium or titanium alloy, a controller, a temperature sensor, and floor panel arranged in aircraft door.  Kochman et al discloses each carbon fiber individually coated with an insulated coating  (abstract; column 11, lines 6-19, 44-55) and Meisiek discloses panel used in floor of an aircraft (abstract), carbon fibers with an electrically insulating coating (9, 10), heat conducting level is titanium or titanium alloy (para. 0040), a controller (29), a temperature sensor (31), and floor panel arranged in aircraft door (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included each carbon fiber individually coated with an insulated coating  as taught by Kochman et al along with a panel used in floor of an aircraft, carbon fibers with an electrically insulating coating, heat conducting level is titanium or titanium alloy, a controller, a temperature sensor, and floor panel arranged in aircraft door as disclosed by Meisiek in the heated panel of Steinwandel et al because having each carbon fiber individually coated with an insulated coating, a panel used in floor of an aircraft, carbon fibers with an electrically insulating coating, heat conducting level is titanium or titanium alloy, a
controller, a temperature sensor, and floor panel arranged in aircraft door allows for a more durable heater and a more uniform and controlled heating. While neither Steinwandel et al, Kochman et al nor Meisiek discloses a titanium heat conducting level, Meisiek does disclose an aluminum heat conducting level. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted titanium as an alternative well known heat conductor.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al in view of Kochman et al and Meisiek as applied to claim 1 above, and further in view of Linde et al (US2018/0015995).
Steinwandel et al in view of Kochman et al and Meisiek discloses all of the recited subject matter except fibers protruding from fiber composite layer, insulating coating is polymer electrolyte, and an insulating coating thickness of 0.1-1 micrometers. Linde et al discloses fibers protruding from fiber composite layer (para. 0030, 0031), insulating coating is polymer electrolyte (para. 0011, claim 12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included fibers protruding from fiber composite layer, insulating coating is polymer electrolyte as disclosed by Linde et al in the heating panel of Steinwandel et al in view of Kochman et al and Meisiek because, fibers protruding from fiber composite layer, insulating coating is polymer electrolyte allow for a more secure connection. While neither Steinwandel et al, Kochman et al, Meisiek nor Linde et al discloses an insulating coating thickness of 0.1-1 micrometers, Linde et al does disclose a thickness (claims 7-10). It would have been obvious to one of ordinary skill to adjust the insulating coating thickness as a matter of design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art of a heatable floor panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 12, 2022							Primary Examiner, Art Unit 3761